SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
373
KA 10-00183
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

CRYSTAL M. WALDEN, DEFENDANT-APPELLANT.


WAGNER & HART LLP, OLEAN (JANINE FODOR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

KEITH SLEP, DISTRICT ATTORNEY, BELMONT, FOR RESPONDENT.


     Appeal from a judgment of the Allegany County Court (Thomas P.
Brown, J.), rendered August 13, 2009. The judgment convicted
defendant, upon her plea of guilty, of driving while intoxicated, a
class D felony.

     Now, upon reading and filing the stipulation to withdraw appeal
signed by defendant on February 28, 2011 and by the attorneys for the
parties on March 4 and 8, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court